[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11331         ELEVENTH CIRCUIT
                                   Non-Argument Calendar    SEPTEMBER 21, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 6:08-cv-01876-DAB

MONICA LYA GILABERT,

lllllllllllllllllllll                                               Plaintiff - Appellant,

                                            versus

COMMISSIONER OF SOCIAL SECURITY,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (September 21, 2010)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Monica Gilabert appeals from the Commissioner of Social Security’s denial

of her application for disability benefits. According the Commissioner’s decision
the deference required by law, we affirm.

I. Background

       In 2004, Monica Gilabert filed an application for disability benefits,

alleging an inability to work due to bipolar and panic disorders, spastic colon, and

thyroid disease. She claimed an onset date of November 16, 2003, soon after she

lost her job as a makeup artist.

       Gilabert experienced numerous medical difficulties after her alleged onset

date.1 She suffered physical complications following a 2003 gastric bypass

operation, including a spastic colon and gastric ulcer that required her

hospitalization. In February 2005, Gilabert was admitted to the hospital after

overdosing on Seroquel and was diagnosed with bipolar disorder and opiate

dependence.2 In May 2005, Gilabert was involuntarily admitted to Orlando

Regional Hospital for suicidal ideation. In August 2005, she was admitted to the

hospital again for moderate bipolar disorder and stimulant abuse.

       In October 2006, Dr. Adly Thebaud, Gilabert’s treating physician,

completed a mental residual functioning capacity (RFC) evaluation for Gilabert.


       1
         Prior to her onset date, Gilabert had been diagnosed with recurrent and moderate
depression, panic disorder, and anxiety. Her treating doctor, however, noted that she was well
enough to travel and work in 2002 and 2003.
       2
           Seroquel is an anti-psychotic medication used to treat bipolar disorder.

                                                  2
He noted that she was having hallucinations and that she was paranoid. He stated

that she suffered from depression, mood swings, irritability, and could not handle

work stress, concentrate, or function in the workplace. Despite this assessment,

between 2003 and 2007, Thebaud consistently rated Gilabert’s Global Assessment

of Functioning (GAF) from the high 50s to 60s, a rating indicating only moderate

difficulty in functioning. In March 2004, Thebaud also stopped all of Gilabert’s

medications except Trazodone after Gilabert informed him that she was pregnant.

       Two other doctors also performed RFC evaluations on Gilabert between

2003 and 2007.3 In June 2004, Dr. Alvarez-Mullin completed an RFC and noted

that Gilabert had suffered only mild limits on her daily activities and social

functioning. He also found that Gilabert had moderate limitations in concentration

but had the ability to work a full week. In May 2005, Dr. Bee completed a

psychiatric review at the state’s request. Although he noted Gilabert’s mood

disturbance and panic disorder, he found only mild limits on her social functioning

and concentration. He also completed an RFC consistent with Dr. Alvarez-

Mullin’s evalution.


       3
         An RFC assessment helps determine “that which an individual is still able to do despite the
limitations caused by his or her impairments. 20 C.F.R. § 404.1545(a).” Phillips v. Barnhart, 357
F.3d 1232, 1238 (11th Cir. 2004).

                                                 3
      After her initial application for disability benefits was denied, Gilabert

appealed this decision to an administrative law judge (ALJ). At a hearing in

February 2007, Dr. Neil Lewis testified as a consulting psychologist for the

Commissioner of Social Security. Lewis disagreed with Thebaud’s 2006 RFC

evaluation, stating that it was inconsistent with the level of severity described in

Thebaud’s progress notes and in the GAF scores he assigned Gilabert. In rebuttal,

Gilabert introduced Thebaud’s deposition testimony. This testimony stated that he

had based the RFC on his progress notes and his experience treating Gilabert. He

also testified that although Gilabert’s bipolar disorder would make her appear

more normal at times, during the mood swings she was unable to function and

could not work. At a supplemental hearing, Lewis responded to Thebaud’s

deposition testimony. He agreed that Gilabert had a documented history of

chronic affective disorder that had caused more than minimal limitations on her

ability to work for at least two years, but he noted that on some occasions

Gilabert’s mental status exams indicated that her concentration was fine.

      After hearing this evidence, the ALJ stated that if he found Dr. Thebaud’s

RFC credible, “there would be no question that [Gilabert could not] work.” In his

decision, however, the ALJ “discredited” Dr. Thebaud’s RFC as inconsistent with

Thebaud’s own notes and the medical record as a whole. In particular, the ALJ

                                          4
noted that Dr. Thebaud’s GAF scores did not support the level of disability in the

RFC. Giving weight to the opinions of the non-examining physicians and taking

the record evidence as a whole, he concluded that Gilabert did not qualify for

disability benefits.

      Gilabert appealed this decision to the district court, arguing that the ALJ

had failed to give the necessary weight to opinion of her treating physician,

Thebaud, and that substantial evidence did not support the ALJ’s decision. The

district court approved the Commissioner’s denial of benefits.4 It concluded that

the ALJ had given the proper weight to Thebaud’s notes but not to the RFC

assessment because the RFC was inconsistent with those notes. Gilabert appeals.

II. Discussion

      When reviewing the ALJ’s decision, we ask whether it was supported by

substantial evidence and whether the correct legal standards were applied. Moore

v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Substantial evidence is

something more than a mere scintilla, but less than a preponderance. If the

Commissioner’s decision is supported by substantial evidence, this court must

affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d
1206, 1210 (11th Cir. 2005) (internal quotation marks omitted). Under this

      4
          The parties consented to a trial before a magistrate judge.

                                                  5
limited standard of review, we will not decide the facts anew, make credibility

determinations, or re-weigh the evidence. Moore, 405 F.3d at 1211.

      Gilabert argues that the ALJ applied the wrong legal standard and made

findings unsupported by substantial evidence when he discredited Thebaud’s RFC

and relied on the opinion of a non-examining consultant. In particular, she

contends that the ALJ was required to consider Thebaud’s RFC because it was

consistent with his progress notes and her frequent hospitalizations. Furthermore,

she argues that the ALJ’s reliance on Thebaud’s GAF scores to discredit his RFC

was unwarranted because GAF scores do not take into consideration occupational

functioning.

      The opinion of a treating physician “must be given substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Good cause is shown when the:

“(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Phillips v. Barnhart, 357
F.3d 1232, 1241 (11th Cir. 2004). Where the ALJ articulated specific reasons for

failing to give the opinion of a treating physician controlling weight, and those

reasons are supported by substantial evidence, there is no reversible error. Moore,

                                          6
405 F.3d at 1212.

      In this case, therefore, the critical question is whether substantial evidence

supports the ALJ’s articulated reasons for rejecting Thebaud’s RFC. The ALJ

explained that Thebaud’s RFC was “inconsistent with his own treatment record, as

well as inaccurate.” In particular, he found that Thebaud’s RFC assessment

conflicted with his frequent decisions to assign Gilabert GAF scores that indicated

only moderate psychiatric symptoms. The ALJ also cited Lewis’s testimony as

further evidence of this discrepancy.

      Here, more than a “mere scintilla” of evidence supports the ALJ’s

reasoning. Dyer, 395 F.3d at 1210. It is undisputed that the GAF scores Thebaud

assigned to Gilabert indicated only moderate difficulty in functioning and were

therefore inconsistent with the severe limitations that Thebaud outlined in his RFC

assessment. Furthermore, two non-examining consultants found Gilabert to have

only mild to moderate psychiatric symptoms. Finally, Thebaud took Gilabert off

all of her medications except Trazadone in March 2004 when she reported that she

was pregnant, providing further evidence that her condition was not as severe as

Thebaud’s RFC suggested.

      Accordingly, the decision of the district court is AFFIRMED.




                                          7